DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 13 is objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to other claims in the alternative only.  See MPEP § 608.01(n).  Claim 13 appears to depend from both claim 12 and claim 6, accordingly, the claim 13 has not been further treated on the merits.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means,” and are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses the word “means” that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Claim limitation “coupling means” has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use the word, “means” coupled with functional language “allow coupling and hence transmission of motion from the motor to the processing container” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 1-16 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  

Claim limitation “anchoring means” has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use the word, “means” coupled with functional language “configured to engage an upper portion of the elongate body” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 9-11 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Claim limitation “thrust element” has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “element” coupled with functional language “to keep the stirrer pressed towards the bottom portion of the container” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 7-11has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 

Coupling means→ spined coupling
Anchoring  means→ element having an elongate shape including an end portion provided with a hole  having at least two portions that differ in diameter
Thrust element→ helical compression spring
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 7-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 7, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 7 recites the broad recitation  “configured to keep the stirrer pressed towards the bottom portion of the container”, and the claim also recites “contact between the stirrer and the bottom portion to apply a scraping action” which is the narrower statement of the limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. For the purposes of examination, the examiner is going to treat the claim as if it read,". . . a thrust element operating on the stirrer and configured to keep the stirrer pressed towards the bottom portion of the container
Regarding claim 8, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 8 recites the broad recitation  “elastically deformable element”, and the claim also recites “a helical compression spring” which is the narrower statement of the limitation. .The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. For the purposes of examination, the examiner is going to treat the claim as if it read, ". . .the thrust element is made in the form of an elastically deformable element, 
Claim 9 recites the limitation "the elongate body" in line 2-3.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, the examiner is going to treat the claim as if it read, “. . to engage an upper portion of an elongate body of the stirrer and. . “
Regarding claim 10, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 10 recites the broad recitation  “quick disconnect means”, and the claim also recites “a threaded means provided with an operating knob” which is the narrower statement of the limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. For the purposes of examination, the examiner is going to treat the claim as if it read, " . . .the anchoring means is mounted removably to the frame by at least one threaded, quick connect-disconnect means
Regarding claim 12, the phrase "prefereably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). For the purposes of examination, the examiner is going to treat the claim as if it read, " . . .the stirrer has, along its main direction of extension, a transverse cross section that is substantially constant in shape and
Regarding claim 14, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 14 recites the broad recitation  “configured to keep the stirrer pressed against the side walls of the container”, and the claim also recites “making contact between the stirrer and the side walls of the container to apply a scraping action” which is the narrower statement of the limitation.The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. For the purposes of examination, the examiner is going to treat the claim as if it read, ". . . configured to keep the stirrer pressed against the side walls of the container
Claim 14 recites the limitation "”an additional thrust element" in line.  However, claim 14 depends from claim 1 which does not include a first thrust element. Accordingly, it is unclear how many thrust elements are required in claim 14. For the purposes of examination, the examiner is going to treat the claim as if it depended upon claim 7 which does provide antecedent basis for a thrust element.
By virtue of dependency claims 11, 13, and 14-16 are also rejected
	


	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0069573 to Cocchi et al., hereinafter referred to as Cocchi, in view of US 2016/0192675 to Abu-Ali, hereinafter referred to as Abu-Ali.
In reference to claims 1, 2, and 5, Cocchi and Abu-Ali disclose the claimed invention.
Cocchi discloses a machine (1) for making liquid or semi-liquid food products, comprising:
a frame (13);
a thermal system (14) for performing at least one thermodynamic cycle using a main heat exchanger fluid and including a compressor (20), a heat exchanger (21) and a pressure reducing element  (22), all affected by the circulation of the main heat exchanger fluid [0026];
at least one motor (12) equipped with a drive shaft (11) rotatable about a vertical axis;
at least one production unit (G1) comprising:
a processing container (3) provided with a cavity (9) which defines a processing chamber for making a liquid or semi-liquid food product, where the thermal system operates on the container;
a stirrer (5), applied or applicable on the frame (13) at a fixed position and fitted or fittable in the processing container [0079];
coupling means (23) between the processing container (3) and the drive shaft (11) to allow coupling and hence transmission of motion from the motor to the processing container [0026];
Cocchi fails to disclose characterized in that the stirrer is provided with an inner core and an outer covering made of different materials (metal and plastic, claim 2) (metal and composite, claim 5).
 Abu-Ali discloses that in the art of frozen confection makers, that it is a known method to provide the agitator such that the agitator has an inner core made from (magnetic metal) and an outer covering made of different materials (Teflon which is a plastic and composite material) [0043]. This is strong evidence that modifying Cocchi as claimed would produce predictable result (e.g. provide a sturdy non-stick scraper). Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was filed, to modify Cocchi by Abu-Ali such that that the stirrer is provided with an inner core (made from metal) and an outer covering made of (Teflon) different materials (metal and plastic, claim 2) (metal and composite, claim 5) since all claimed elements were known in the art, and one having ordinary skill in the art could have modified the prior art as claimed by known methods with no changes in their respective functions and the combination would have yielded a predictable result of providing a sturdy non-stick scraper. 
In reference to claims 3 and 4, Cocchi and Abu-Ali disclose the claimed invention.
Abu-Ali teaches the inner core of the stirrer is made of a metallic material (magnetic metal [0043]). Note that claims 3 and 4 have limitations claimed in the alternative. Note the recitation of “and/or” which is different than claiming “and” alone. Such a limitation suggests that the claim can have both or either limitation to meet the claim. Accordingly, a stirrer with a metal core  would not need to have a stirrer with a different metallic alloy coating nor a ceramic material coating to meet the claimed limitations. Since Cocchi as modified by Abu-Ali includes a metal core (magnetic metal), the combination of Cocchi and Abu-Ali meets the claimed limitations.
In reference to claim 6, Cocchi and Abu-Ali disclose the claimed invention.
Cocchi discloses the stirrer (5) comprises an elongate body extending along the height of the container and a lower portion which is shaped to match a bottom portion of the container (3), see figure 10.
In reference to claim 12, Cocchi and Abu-Ali disclose the claimed invention.
Cocchi fails to explicitly disclose the stirrer has, along its main direction of extension, a transverse cross section that is substantially constant in shape. It is noted that there is no evidence of record that the particular shape of the cross section of the stirrer is significant in any way. It appears that a stirrer of Cocchi having a cross section that is constant in shape or not would still perform the same as there would be no difference in function. As such, it would have been obvious to one having ordinary skill in the art at the time the invention was filed, to modify Cocchi such that the stirrer has, along its main direction of extension, a transverse cross section that is substantially constant in shape since it has been held that changing the shape is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed structure was significant, see MPEP 2144.04(IV)(B).


Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Cocchi, and Abu-Ali as applied to claim 1 supra, and in further view of US 2004/0045312 to Bonato, hereinafter referred to as Bonato.
In reference to claim 7, Cocchi, Abu-Ali, and Bonato disclose the claimed invention.
Cocchi fails to disclose a thrust element operating on the stirrer and configured to keep the stirrer pressed towards the bottom portion of the container.
Bonato teaches that in the art of frozen confection production, that it is a known method to provide a thrust element (spring element 33) operating on a stirrer (20) and configured to keep the stirrer pressed towards the bottom portion of the container [0051]. This is strong evidence that modifying  Cocchi as claimed would produce predictable result (e.g. keep the blade pressed against the bottom to scrape the frozen confection from the bottom of the container). Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was filed, to modify Cocchi by Bonato such that a thrust element was operating on the stirrer and configured to keep the stirrer pressed towards the bottom portion of the container since all claimed elements were known in the art, and one having ordinary skill in the art could have modified the prior art as claimed by known methods with no changes in their respective functions and the combination would have yielded a predictable result of keeping the blade pressed against the bottom to scrape the frozen confection from the bottom of the container.
In reference to claim 8, Cocchi, Abu-Ali, and Bonato disclose the claimed invention.
Bonato discloses the thrust element (33)  is made in the form of an elastically deformable element (spring [0051]).
In reference to claim 9, Cocchi, Abu-Ali, and Bonato disclose the claimed invention.
Cocchi discloses an anchoring means (as illustrated in the annotated reference below) fixable (interpreted to mean connected to) to the frame (13) and configured to engage an upper portion of an elongate body of the stirrer and wherein the thrust element is interposed between the anchoring means and the upper portion of the elongate body. Note that Bonato teaches placing the spring (33) at the top of an elongate body of the stirrer (20), see figure 1. Accordingly when modifying Cocchi by Bonato supra, the combination would include placing the spring at the top of the elongate body of the stirrer of Cocchi. See the annotated reference below for the examiner’s illustration of the combination of Cocchi and Bonato. Thus, the combination of Cocchi and Bonato would result in the claimed limitations of the thrust element being interposed between the anchoring means and the elongate body as illustrated below.

    PNG
    media_image1.png
    357
    813
    media_image1.png
    Greyscale


With respect to the anchoring means, Cocchi does disclose that the stirrer is fixed to the frame [0079].  The anchoring means of Cocchi (as defined above) is not structurally identical to the anchoring means as disclosed by Applicant (see claim interpretation above) but appears to be an equivalent to applicant’s disclosed anchoring means since it performs the same function specified in the claim (fixing the stirrer to the frame), is not excluded by any explicit definition and performs the identical function in substantially the same way and produces substantially the same results. Further a person of ordinary skill in the art would have recognized the interchangeability of the element shown in the prior art for the corresponding element disclosed in the speciation and there are insubstantial differences between the prior art element and the corresponding element disclosed in the specification. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Cocchi, Abu-Ali, and Bonato, and in further view of DE870423 to Herzog (Herzog) see English language translation provided herewith.
In reference to claim 10, Cocchi, Abu-Ali, Bonato, and Herzog disclose the claimed invention.
Cocchi fails to explicitly disclose the anchoring means is mounted removably to the frame by at least one threaded, quick connect-disconnect means. 
Herzog teaches that in the art of ice cream makers, that it is a known method to provide anchoring means (20) for fixing a stirrer (12) to a frame (9) which includes at least one threaded, quick connect-disconnect means (19) [0011] (screw is considered a quick connect-disconnect means since it is capable of being threaded and unthreaded without tools). This is strong evidence that modifying  Cocchi as claimed would produce predictable result (e.g. removably fix the stirrer to the frame). Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was filed, to modify Cocchi by Herzog such that the anchoring means is mounted removably to the frame by at least one threaded, quick connect-disconnect means, since all claimed elements were known in the art, and one having ordinary skill in the art could have modified the prior art as claimed by known methods with no changes in their respective functions and the combination would have yielded a predictable result of removably fixing the stirrer to the frame.

Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Cocchi, Abu-Ali, and Bonato, and in further view of US 2016/0366906 to Geng et al., hereinafter referred to as Geng.
In reference to claim 14, Cocchi, Abu-Ali, Bonato, and Geng disclose the claimed invention.
Cocchi as modified fails to disclose an additional thrust element operating on the stirrer and configured to keep the stirrer pressed against the side walls of the container.
Geng teaches that in the art of frozen confection production, that it is a known method to provide a scraping paddle (1000) with a thrust element (spring 1034) operating on the stirrer and configured to keep the stirrer pressed against the side walls of the container [0311]. This is strong evidence that modifying Cocchi as claimed would produce predictable result (e.g. radially bias the scraper outwardly to scrape the sides of the container). Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was filed, to modify Cocchi by Geng such that the system included an additional thrust element operating on the stirrer and configured to keep the stirrer pressed against the side walls of the container since all claimed elements were known in the art, and one having ordinary skill in the art could have modified the prior art as claimed by known methods with no changes in their respective functions and the combination would have yielded a predictable result of radially biasing the scraper outwardly to scrape the sides of the container. 
In reference to claim 15, Cocchi, Abu-Ali, Bonato, and Geng disclose the claimed invention.
Geng discloses the additional thrust element  (1034) comprises a spring [0311]. Accordingly, when modifying Cocchi by Geng supra, the combination would also include a spring.
In reference to claim 16, Cocchi, Abu-Ali, Bonato, and Geng disclose the claimed invention.
The combination of Cocchi and Geng would include the spring (of Geng) of the additional thrust element comprises a first end and a second end (inherent in all springs), the first end being connected (albeit indirectly) to the frame and the second end being connected (albeit indirectly) to the stirrer. It is noted that the term “connected” is extremely broad and can reasonably be considered to include connection of elements within a system even when the components are not directly connected. As long as the components are connected as a system, the claimed limitations would be met. Since adding the spring of Geng would inherently mean that the spring was connected to the stirrer and frame (albeit indirectly), the combination of Cocchi and Geng meets the limitations of the claim.

Allowable Subject Matter
Claim 11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSEY D BAUER whose telephone number is (571)270-7113. The examiner can normally be reached Mon; Tues; Thurs; Fri; 9-7PM Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CASSEY D BAUER/            Primary Examiner, Art Unit 3763